DETAILED ACTION
Claims 1-4, 6-16, 19-23, 25, and 27-28 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Lewis (Reg. No. 33101) on April 27, 2021.
The application has been amended as follows: 

1. (Currently Amended) A machine implemented method for performing computations comprising: 
constructing a procedure; 
constructing a first method of a multiplicity of possible methods for a first instance of the procedure; 
performing computations using the first instance of the procedure; 

performing computations using the second instance of the procedure; 
wherein an unpredictable process helps construct the first instance and second instances of the procedure, wherein said unpredictable process is generated from quantum events and is non-deterministic.  

5. (Canceled) 

6. (Currently Amended) The machine implemented method of claim [5] 1 wherein said quantum events involve emission and detection of photons.  

8. (Original) The machine implemented method of claim [5] 1 wherein said quantum events are generated from particles with spin.  

12. (Currently Amended) A system for performing computations comprising: 
constructing, by [a] the system, a computational procedure, the system including at least one computing machine having a memory; 6 
Inventor: Michael StephenAEMEA INC.constructing, by the system, a first computation, from a first set of one or more machine instructions selected from a multiplicity of possible machine instructions for computing the procedure, producing a first instance of the procedure; 
performing, by the system, computations using the first instance of the procedure; 

wherein self-modification helps construct the first and second instances of the procedure; 
wherein the first instance and the second instance implement the same algorithm; and 
wherein the first set of one or more machine instructions is different than the second set of one or more machine instructions; 
wherein the system is resistant to being understood by a hacker as a result of the first instance and the second instance implementing the same algorithm, but using different sets of instructions;
wherein a non-deterministic process helps construct the first and second instances of the procedure and the non-deterministic process measures quantum events.  

17. (Canceled) 

18. (Canceled) 

19. (Currently Amended) The system of claim [18] 12 wherein the quantum events are measurements of photons.  

12 wherein the quantum events are generated from particles with spin.  

21. (Currently Amended) The system of claim [18] 12 wherein the quantum events are spin measurements.  

23. (Currently Amended) A machine implemented method for performing computations comprising: 
constructing, by [a] the system, a procedure, the system including at least one computing machine having a memory; 8 
Inventor: Michael StephenAEMEA INC.constructing, by the system, a first method of a multiplicity of possible methods for a first instance of the procedure; 
performing, by the system, computations using the first instance of the procedure; 
constructing, by the system, a second method of the multiplicity of possible methods for computing a second instance of the procedure; and 
performing, by the system, computations using the second instance of the procedure; 
wherein a non-deterministic process;
wherein measurement of quantum events helps implement the non-deterministic process.  

24. (Canceled) 

25. (Currently Amended) A system for performing computations comprising: 
[a] the system including at least one machine[s] having a memory; 
constructing, by the system, a computational procedure; 
constructing, by the system, a first computation, from [the] a multiplicity of possible machine instructions for computing the procedure, producing a first instance of the procedure; 
performing, by the system, computations using the first instance of the procedure; 
constructing a second computation, from the multiplicity of possible machine instructions for computing the procedure, producing a second instance of the procedure; 
wherein a non-deterministic process helps construct the first and second instances of the procedure;
wherein measurement of quantum events helps implement the non-deterministic process.  

26. (Canceled)

28. (Currently Amended) A system comprising at least one machine; the machine including nontransitory memory storing one or more machine instructions, which when implemented cause the machine to implement a method, including at least, 
constructing, by the system, a procedure; 
constructing, by the system, a first method of a multiplicity of possible methods for a first instance of the procedure; 
performing, by the system, computations using the first instance of the procedure; 
constructing, by the system, a second method of the multiplicity of possible methods for computing a second instance of the procedure; and 
performing, by the system, computations using the second instance of the procedure; 
wherein an unpredictable process, implemented by the system, helps construct the first instance and second instances of the procedure; 
wherein as a result of being constructed by an unpredictable process, (1) the first instance of the procedure is constructed differently from the second instance of the procedure at least some of the time, and (2) when the first instance is constructed differently from the second instance and when the first instance is constructed the same as the second instance is unpredictable;
wherein said unpredictable process is generated from quantum events and is non-deterministic.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “constructing a procedure; constructing a first method of a multiplicity of possible methods for a first instance of the procedure; performing computations using the first instance of the procedure; constructing a second method of the multiplicity of possible methods for computing a second instance of the procedure; and performing computations using the second instance of the procedure; wherein an unpredictable process helps construct the first instance and second instances of the procedure, wherein said unpredictable process is generated from quantum events and is non-deterministic". 
The following is considered to be the closest prior art of record:
Kadkade (US 2005/0071720) – teaches performing a first and second computation; however, these computations do not appear to perform the same procedure/functionality as currently claimed.
Kleban (US 2010/0257544) – teaches executing multiple sessions of an instance of a computer program using non-deterministic operations.
Higashi (US 2004/0215708) – teaches executing a decryption step in two different ways; however, this is an explanation of two different embodiments of the invention where the two decryption steps are not both performed in a single system/embodiment.
Jennewein (NPL “Quantum Cryptography with Entangled Photons”) – teaches detecting photons based on a time interval to create random numbers to an unpredictability to a system.
Fiske (US 2012/0198560) – teaches edge pattern substitution to execute all possible finite machine configurations.
Wilber (US 2016/0062735) – teaches that “microscopic particles or waves, such as photons, electrons and protons have quantum mechanical properties including spin” and also that “a non-deterministic random number generator [can be] based on measurements of quantum mechanical properties to produce the most secure encryption possible”.
However, the concept of using quantum events to generate an unpredictable/non-deterministic process that is used to construct multiple instances of the same procedure and performing computations of the same procedure using the multiple instances as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-4, 6-16, 19-23, 25, and 27-28 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly 
The amendments submitted on October 15, 2020 in combination with the above Examiner Amendment has overcome the current prior art rejections. Also, the Terminal Disclaimer submitted on October 15, 2020 has overcome the previous Double Patenting rejection. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498